OFFlCE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
           Section 2 of hrticlo 111X, Fenal Cod0 of Texas,
          kno,.:nand cited as the "Cl-mill::CCTC Tax Lax,* pro-
cozz-:;only
vides r,encrally thbt any person, Sir3 or corljoretion desiring
to operate , mintain,   open or establish a store or mrcsntils
establ~iehnent in thio St::to skl.1 rake application for a li-
cense so to do In .the fom and .riannurprovided, and fui%har
rcquii-es that "each ap;;lic~tion shall bo accomponiad by a
filiq  See OS fifty cents (5C$) for ench store or :mrca:ltilo
oetablirhxent O~l~etr?d Or ii0 be O;Ml+:>ted~fOI’the j?JrpCee Cf
dcrrGyinC the CO~:tr:of ud,.zinistretionof ttlis Act." "

           Section 3 of the above cited Act provides that if,
ucon exaximtion,    VVan nmlir.ation is found to be eatlnfactorv.
            f1i.n; and l.iccnse foes &r. krein pr9acribea,8kii
and ii the -'
hcivo been jxid, t50 CcuLlptrollorof rublic Accounts ahnll i r-sue
~aop~licont       a llceuse for each store or zercsntila estab-
lishxcnt To"orxhlch an a~;~lication Sor a license shall have
bow mde."     (%iphrr.sis o!ms).

            Section 4 of the Act provide3 that all licenses
 shall be issued Sor a period of the calendar geer so as to
erpirc on ths 3lst day of Deccrzber af each year, and on or
beforo th;?cdate a ra~e~al liceesa for the :;u~~ceding year
 shawl. be issued by the Co:qtrol.ler cf Lublic Accounts, u?on
'ap,?licationtharel'or, accompanied by the filing fae of Sifty
cents for aach 8tOl.o.

           Section 5 of the Chain Store ?ict provides for the
payaent,~ in addition to the above described Siline See re-
quired by .'.ections2~and 4 03 tho Act, of a license fee,
Crsduated accordin& to the nuzbcr of stors:O oi:ncd and operated
by the llccnsee.

          In discussing the nature of this so-celled liceose
fco, the Suprma Ccurt OS Tcxaa, in the cssr: of ZiLTt et fll
vc. cooper ot al, regortcd at 110 S.'Y. (?a) '96, spoke 6s
follcws:
.~.




      ??on. Goarge R. Shopparil, Togo 3.




           exceed the a:!lountrealized therefrom. Pa other
           is a levy af a licenm fee for cnch store fro:2 v~hich
           mch revenue v&l1 be raalized.      The 8 ct apporti one
           the rcvenuc boik~cen the svailabla school fuhd and
           the Eencral fmd, and the only feet stetcd for the
           existence of an mergency    is that the state is bed-,
           ly in need of u2ditionsl revenue. The tcntetivo
           opinion of the Court of Civil Appeals accoqsnying
           thLs ccrtificste comoctly encwers this qu3st5on
           in the follo:.Gn~ lrmgungc:   'i:ethih'd t'ne priymrg
           purposa of t.haAct vms to raise revmues, alth.ouch
           the levy is WXiCiOilsd 8s a "licc~se fee." The e.r;ler-
           fiB!lCFclause rccitin~ the need of additional rcsvonue;
           the mousts   lsviod being Sar in excese of regulatory
           needs, end the distribution mde cfter collec+,ion,
           ,ind,icatecleerly tiiet the Acty?:rrsinten~ded, primarily
           at li'ast, 3~ a revenue masure,~    Ye do not think
           it a mtter   of significacco th3t the levy is called        "
           a olicehse fee, " CS its plyP2llt f$VeS th ri,$it t0
           carry on the business Y/ithout the, performnco     of
           any other condition.'**

                 This decision has a direct beerin upon the detor-
      s&nation of the instant question bocause,'in holdln$ the
      chain storo licesee foe levioo by Soctioh 5, Article llllb,
      Ymcl Code of Ycxas, to'be un occumtion      tax, the chain
      store tax license issued by tie Co%atrollcr of Fublic AC-
      count e, u;jon paymnt of such license fee or' occupation tax,
      would be coversed squarely by the temc snd I::ovisions c/f
      Article 7055 nnd 7056, Vernon' s Acnotsted Civil :.tet*utes,
      insofar  as such statut 3s nrs np,?licable to the nttmpted
      transfers or assi~+~ento ef the license involved h3re.
      Such ststutes 2roovidc as fOlloiIs:
!ion. George Il. She?oard, F=Ee 4.




     for in the original oppl.icationr!for such licensee.
     EoChi?~ in this 3s~i shall be so construed as to
     t%UthOrixG    tiY0 OP zore persone, firas, corporations
     or associations of personi; to follow; the saw? occu-
      pation under one license at the sa:is tii.33.      Xhon-
     ever any person, first, corporation or essociation
     of >eri;ons follo~ir;; en occupation s&l1 be clo:ed
     out by leEal. iwocess, the oocupation license shall
     be deered an asset of soid .zrson, fir%, corporation
     or nssocfatio~ of reriro:ir,znd. sold as other pro-
     perty bel.on@!       to said person, fir:;:,cor~orntion,
     or association; and tb.o purckas:cr thereof rhsll hsve
     the right to pursue       the occu>%ticn nazied in said
     license, or trenefer it to any other person; pmvid-
     ed, such occuoation'lioenns
                  I-.                   shal.1 under no circur,-
     stollcn~
     --         bs   tr&n:;frjyrc2(i
                                  rcora tbc!~ one t r;e.f+
                                         -IT:ji+-
     fxxx1~ ours.)

           The underlined portion of Article 7056, T~~snon*s
Annotated Civil Ztatutees, next above quoted, furnishes a speci-
fio answer to your stxon6 question. Dy tlx lsttcr of the sta-
tut.e an unexpired oocupation tax license such OS the one In-
volved hsrc ~1s transferable or an&gable    only one tice dur&
the calendar '@or for which tucb liccnso is offcctiva,.and
coneoquently you \i;ou
                     ld,not be eutf-orized to recoc;nisa the
validity,of a\lch second trensfcr or aseig~went.   Such sec0,nd
traosl'oree or assignee would be~re~~ired to pmkre    a 1~0~:.
license for:t!le bslence Gf the calendar year upon fom~al
application, acc~+en&ed  by the fil.icg fee of fifty cents, in
accordanue:vA.th Sectioq 2 of the Chain Store Tar Act.

               Kecurr1.q nCci to YOUIT first TJestion, it 13 our
opinion thst'the filing fee, cf fifty cents would not be re-
quirod to occor~eny en og~lfl.catlo:: or request for a ccrtifi-
cota reco~nizi~       the first transfer or aasi,',n::-nt   of t!le
ohain store tax license; This co-czlled application is not
the cpplicotion ccnt~;:.lpletod      or revJircd by Section 2 of'
Article lllld, Fcnal Code of TeX%G, for,the in~ucncc of a
nev; license or liczansos originally issued to the prson, fir=
or corporatfcn desirin;: to omrzts, naintnin, oy-n or estab-
lish stores Gr 2ercantile ceta31isbzents in Texas, and vie.
aI’9  not authorize: to cnlarg,a t!>n F.CO~ of Secti         2 of this
Act co as to xako it co:cproh:ende ro?uent or npplicstion
$TGXin(l Out Of en n;si~n:;ent Or tr2nsi'cr 0% a chain store
tar  ,liCm,p1,    in conn:,ctl~on~Y3it.h xhic?~ thn fiiifi::
                                                           fee of fi.fty
cmt s hl E olrs~dy b?:en paid. Under the holdin: of the ':.u?rc:ze.
Court iii the CCIEC Gf Xui't at al'vr.. Cooper ct 31, supra, this
.




    filing,fee of fifty cants ‘::a8h:?ld to bs a rekul3tory fee for
    the purpo~3 of defroyin,;,cx~encos incident to o~plications
    for chain st.orstax licenses, rather than a fe3 undor tkx
    pcwcrr of taxation. The o!:ain ?Gore t:?x License, for dich
    such filia,; fet, Vief3orlgin3lly paid, is, un;!er th.3 facts
    givtxI iA con1?3Ct.i~!1with your fj,rst c~ue~~tio!~,
                                                       Outstanding,
    and vliU. rexin so until the end of tte calender year. Con-
    cequently, any en:pcnso intillent to the transfer or nssicn-
    ment of ~uc!2 chain store tax license is not t&en care of
    by the flllw f~c,of fifty cents originally paid, noris
    any odditiozal fi:e required for r,uch pwposes by eny lar.@ag;o
    which can he poir,teC to in tbo Chsla Stork :'LX ;$ct.
                              -2




    F??:pbp